Citation Nr: 1611196	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-11 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II (DM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In February 2016, the Veteran failed to appear, without explanation, for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2015).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to September 22, 2009, the Veteran's DM required the use of insulin and a restricted diet; the need for restricted activities was not demonstrated.

2.  For the period beginning September 22, 2009 and ending April 5, 2010, the Veteran's DM required the use of insulin, a restricted diet, and restriction of activities.

3.  For the period beginning April 5, 2010, the Veteran's DM has required the use of insulin and a restricted diet; the need for restricted activities has not been demonstrated.



CONCLUSIONS OF LAW

1.  Prior to September 22, 2009, the criteria for an evaluation in excess of 20 percent for DM have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.119, Diagnostic Code 7913 (2015).

2.  For the period beginning September 22, 2009 and ending April 5, 2010, the criteria for a 40 percent evaluation, but no more, for DM have been met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.119, Diagnostic Code 7913 (2015).

3.  For the period beginning April 5, 2010, the criteria for an evaluation in excess of 20 percent for DM have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, and additional Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  His personal statements have been added to the record as well.  No outstanding evidence has been identified that has not otherwise been obtained.

Additionally, the Veteran was provided VA examinations in November 2008, October 2010 and April 2015, for his DM.  The Board finds these examinations adequate for rating purposes as the examiner considered the Veteran's prior medical history and assertion of symptoms, and provided sufficient detail as to the Veteran's condition to allow the Board to make a decision on the claim.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  There is also no evidence that there has been a change in the Veteran's DM since the last examinations in April 2015.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from disabilities incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.1 (2015). 

Each disability must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings for DM are governed by criteria and set forth in 38 C.F.R. § 4.119, Diagnostic Code 7913.

A rating of 20 percent is assigned for DM requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A rating of 40 percent is assigned for DM requiring insulin, a restricted diet, and regulation of activities.  A rating of 60 percent is assigned for DM requiring insulin, restricted diet, and regulation of activities and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.

A rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Noncompensable complications are considered part of the diabetic process under Code 7913.  See Note 1 to Code 7913.

The criteria for a 40 percent rating under Diagnostic Code 7913 are conjunctive not disjunctive-i.e. there must be insulin dependence and restricted diet and regulation of activities.  "Regulation of activities" is defined by Diagnostic Code7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Analysis

Private treatment records show that the Veteran was diagnosed with DM and being treated for the disease in November 2001.  August 2005 records show that he was being treated with an oral hypoglycemic agent and insulin.  May 2006 private treatment records show that the Veteran continued to control his diabetes with 
Insulin as well as oral medications and diet.  There was no indication of any requirement for restriction of activities.  See treatment records from Dr. G.

The Veteran was afforded a VA examination in July 2008 for conditions claimed to be secondary to his DM.  The examiner indicated that the Veteran did not have restriction of activities due to his diabetes.
VA outpatient treatment records dated from July 2008 to March 2009 show that the Veteran's blood sugar was not well-controlled, due to his DM, and that he was advised to gain better control of his diet and encouraged to exercise and lose weight.  He was enrolled in the VA MOVE program to assist with his weight loss efforts.  These records also show that in 2008, he reported walking 3-4 times per week for 15-20 or 30-40 minutes at a time.

A September 22, 2009 statement from private physician, C.J.K. indicated that the Veteran, who was diagnosed with DM, utilized insulin and restriction of activities to maintain his blood glucose level within an acceptable range.  He also stated that the Veteran should continue to avoid strenuous occupational and recreational activities due to his diabetes.  

Private treatment records dated from August 2005 to December 2010 show that the Veteran traveled a lot and was not monitoring his glucose levels properly, and was not exercising.  They also show that his treating physician had requested on several occasions that the Veteran supply more blood sugar glucose readings so that his medications could be adjusted and more effective.  Records show that as early as April 5, 2010, the Veteran was noted to be exercising more.  From then on, he was consistently encouraged to exercise more and given exercise counseling.  In addition, after April 2010, he was noted to be traveling frequently.  His exercising did decrease at times, but not as a result of instructions from his treating physician to restrict his activities due to his DM.  

On VA examination in October 2010, the Veteran denied any symptoms related to his DM.  He reported that he saw his endocrinologist every three months, and denied ever being hospitalized for hypoglycemia or an episode of ketoacidosis.  He also reported that his weight fluctuated between 315 to 320 pounds.  There was no indication that his activities were restricted due to his diabetes.

Private treatment records dated in November 2011 indicate that the Veteran's DM required high dose insulin therapy, which he was dependent upon for blood sugar control.  He was instructed to follow a restricted diet with a decrease in fatty food consumption.  The physician also noted that although he required a more intensive exercise regimen, his musculoskeletal complaints, to include bilateral knee pain, had restricted his ability to pursue strenuous exercise regimens, which would be beneficial to the treatment of his DM.  

Outpatient treatment records from the Columbus VA Medical Center also show that the Veteran required insulin and a restricted diet to control his diabetes.  Although he reported that his ability to walk was limited due to his neuropathy; he was advised in June 2013 to increase his physical activity, and try upper body exercises, water aerobics and swimming.  

Current VA treatment records indicate that the Veteran's DM is uncontrolled and that he experiences some hypoglycemia.  His last episode was reported in March 2014.  However, there is no evidence of hospitalization for hypoglycemic reactions.  Furthermore, treatment records from 2014-2015 show that he has been doing water aerobics on a regular basis.

During his most recent VA examination in April 2015, it was noted that the Veteran's DM is managed by restricted diet and oral hypoglycemic agents.  It was also noted that he requires more than one injection of insulin per day.  The examiner also noted that the Veteran does not require regulation of activities as part of medical management of his DM.  In addition, there is no progressive loss of strength or progressive unintentional weight loss attributable to his diabetes.

Period prior to September 22, 2009

The medical evidence of record shows that at the time that he filed his claim for service connection and prior to September 22, 2009, the Veteran's DM required hypoglycemic agents, insulin and a restricted diet, but there is no evidence that he was advised to restrict his activities due to his disability.  Accordingly, a disability rating greater than 20 percent under DC 7913, prior to September 22, 2009, is not warranted.  38 U.S.C.A. § 5107(b); Camacho.


Period beginning September 22, 2009 and ending April 5,2010

As noted above, a September 22, 2009 statement from private physician, C.J.K. indicated that the Veteran, who was diagnosed with DM, utilized insulin and restriction of activities to maintain his blood glucose level within an acceptable range.  He also stated that the Veteran should continue to avoid strenuous occupational and recreational activities due to his diabetes.  

Based on this probative medical evidence, the Board finds that as of September 22, 2009, the Veteran met the criteria for a rating of 40 percent for his DM, under Diagnostic Code 7913.  The Board notes that the May 2012 VA examiner concluded that the Veteran did not require regulation of activities as part of medical management of his DM.  However, based on the Veteran's reports and the findings of his personal physician, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record regarding whether restriction of activities was required for the Veteran to manage his DM during this period, is at least in equipoise, and a 40 percent rating is warranted as of September 22, 2009.

However, also as noted above, as early as April 5, 2010, the medical evidence of record shows that the Veteran was encouraged to exercise more and had in fact, increased his exercise to help control his DM.  Therefore, the Board finds that restriction of activities to control the Veteran's DM was no longer necessary as of April 5, 2010, and as such an evaluation of 20 percent, but no more, is warranted for the Veteran's DM as of April 5, 2010.

Period beginning April 5, 2010

The medical evidence of record shows that since April 5, 2010, the Veteran's DM has required hypoglycemic agents, insulin and a restricted diet, but there is no evidence that he has been advised to restrict his activities due to his disability.  

There is also no evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one, two or three hospitalizations per year, visits to a diabetic care provider weekly or twice a month, progressive loss of weight and strength, plus complications that would not be compensable if separately evaluated.  Accordingly, a disability rating greater than 20 percent is not warranted for the period beginning April 5, 2010, under DC 7913.  38 U.S.C.A. § 5107(b); Camacho.


ORDER

Prior to September 22, 2009, a rating in excess of 20 percent for DM is denied.

For the period beginning September 22, 2009 and ending April 5, 2010, a 40 percent rating for DM is granted.

For the period beginning April 5, 2010, a rating in excess of 20 percent for DM is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


